Citation Nr: 1426556	
Decision Date: 06/11/14    Archive Date: 06/16/14

DOCKET NO. 07-10 258A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to an initial rating in excess of 40 percent for a service-connected bilateral hearing loss disability.

2. Entitlement to an initial rating in excess of 30 percent for service-connected posttraumatic stress disorder.

3. Entitlement to service connection for a skin disability, to include as due to herbicide exposure.

4. Entitlement to a disability rating in excess of 10 percent for residuals of shell fragment wounds of the right middle finger with superficial peripheral neuropathy and mild neuralgia, and joint deformity to the DIP joint, to include asymptomatic scar, status post tuft fracture.

5. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	David L. Huffman, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to December 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal from May 2006, March 2007, and June 2008 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

By way of background, the RO granted an increased rating of 30 percent for the Veteran's PTSD in a March 2007 rating decision. The grant of an increased rating during the course of an appeal does not affect the pendency of that appeal. AB v. Brown, 6 Vet. App. 35 (1993). As the Veteran is presumed to be seeking the maximum allowable benefit, and the maximum benefit has not yet been awarded, the claim is still in controversy and on appeal. Id. The Board notes that the awarded increase also spans the entire period currently on appeal, and therefore the title page has been updated to reflect entitlement to an initial rating in excess of 30 percent.

Additionally, the RO granted service connection for a bilateral hearing loss disability and assigned a rating of 40 percent in its March 2007 rating decision. The Veteran properly perfected an appeal as to the assigned rating, and therefore the issue of entitlement to an initial rating in excess of 40 percent for a bilateral hearing loss disability is properly before the Board. Finally, the RO denied entitlement to TDIU in a separate June 2008 rating decision.

In October 2009 and April 2012, the Veteran and his wife testified at Travel Board hearings conducted in Huntington, West Virginia, before two different Veterans Law Judges (VLJs). Transcripts of those hearings have been associated with the claims file. The law requires that the VLJ who conducts a hearing on appeal must participate in any decision made on that appeal, and that the matter will be decided by a three member panel of VLJs. See 38 U.S.C.A. § 7102; 38 C.F.R. § 20.707. In these cases, a veteran is entitled to have an opportunity for a hearing before all Board members who will ultimately decide the appeal. See Arneson v. Shinseki, 24 Vet. App. 379 (2011). An April 2012 letter was sent to the Veteran notifying him that he had the option of having a third hearing with a VLJ who would be assigned to the panel to decide his appeal. The Veteran was informed that if he did not respond that VA could make a decision on his claim after 15 days. The Veteran did not respond to the letter. Therefore, an additional hearing is not needed. A third VLJ has been added to create the required three judge panel.

The Board remanded the issues on appeal for additional development in January 2010 and June 2012. The directives having been substantially complied with, the matter again is before the Board. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.




FINDINGS OF FACT

1. Throughout the initial-rating period, the Veteran's measured hearing loss disability has not been worse than a Level VII impairment bilaterally.

2. Throughout the period on appeal, the Veteran's PTSD was manifested by impairment of short-term memory, suspiciousness, significant irritability, suicidal ideation, hypervigilance, impaired sleep, nightmares, blunted or constricted affect, disturbances of motivation and mood, and an inability to establish and maintain effective work and social relationships; resulting in occupational and social impairment with deficiencies in most areas. A total occupational and social impairment was not shown.

3. A skin disability, to include dermatitis, has been shown to be causally related to an in-service event, injury or disease.

4. In July 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal of entitlement to a disability rating in excess of 10 percent for residuals of shell fragment wounds of the right middle finger was requested.


CONCLUSIONS OF LAW

1. The criteria for an initial rating in excess of 40 percent for a bilateral hearing loss disability have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.85, Diagnostic Code 6100, 4.86(b) (2013).

2. The criteria for an initial rating of 70 percent, but no higher, for service-connected PTSD have been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2013).

3. A skin disability, to include dermatitis, was incurred in or aggravated by service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 1154(b), 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303 (2013).

4. The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to a disability rating in excess of 10 percent for residuals of shell fragment wounds of the right middle finger have been met. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

In light of the fully favorable decision with respect to the issue of service connection for a skin disability, to include dermatitis, no discussion of VA's duty to notify and assist is necessary as to that claim. See Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Concerning the increased rating claims, the appeal arises from the Veteran's disagreement with the initial evaluations following the grants of service connection. Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). No additional discussion of the duty to notify as to these claims is therefore required.

With respect to the Board hearings, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, the VLJs noted the current appellate issues at the beginning of the hearing, and asked questions to clarify the Veteran's contentions and treatment history. The Veteran demonstrated through his testimony that he had actual knowledge concerning what is required to substantiate his claim. Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service and VA treatment records with the claims file. The Veteran's Social Security records have also been associated with the claims file. No other relevant records have been identified and are outstanding. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was provided with VA PTSD examinations in April 2006, June 2010, and April 2013. The examinations were adequate because the examiners considered the Veteran's contentions, reviewed the claims file, and conducted thorough psychiatric examinations of the Veteran. Based on the foregoing, the Board finds the examination reports to be thorough, complete, and sufficient bases upon which to reach a decision on the Veteran's claim for an initial rating in excess of 30 percent for service connected PTSD. See Rodriguez-Nieves v. Peak, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Similarly, the Veteran was provided with VA audiological examinations in March 2007 June 2010, and April 2013. The examinations were adequate because the examiners were state licensed audiologists, a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test were provided, and the opinions noted the effect of the hearing loss disability on the Veteran's daily functioning. See 38 C.F.R. § 4.85; Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007). Therefore, the examination reports are a sufficient basis upon which to reach a decision on the Veteran's claim for an initial rating in excess of 40 percent for a bilateral hearing loss disability.

Since VA has obtained all relevant identified records and provided adequate medical examinations, its duty to assist in this case is satisfied.

II. Increased Ratings

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). That said, higher evaluations may be assigned for separate periods based on the facts found during the appeal period. See Fenderson v. West, 12 Vet. App. 119, 126 (1999). This practice is known as staged ratings. Id.

If the evidence for and against a claim is in equipoise, the claim will be granted. 38 C.F.R. § 4.3. A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

The Veteran contends he is entitled to an initial rating in excess of 40 percent for his service-connected bilateral hearing loss disability and in excess of 30 percent for his service-connected PTSD. The Board will address the schedular considerations for the bilateral hearing loss disability first, followed by PTSD.

A. Bilateral Hearing Loss Disability

Assignment of a disability rating for hearing loss is derived by a mechanical application of the rating schedule to the specific numeric designations assigned after audiology testing is completed. Lendenmann v. Principi, 3 Vet. App. 345 (1992). An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test. 38 C.F.R. § 4.85. 

The rating schedule establishes 11 auditory hearing acuity levels based upon average puretone thresholds and speech discrimination. See 38 C.F.R. § 4.85.
"Puretone threshold average" as used in Tables VI and VIa is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz and divided by four. This average is used in all cases (including those of § 4.86) to determine a Roman numeral designation from Tables VI and VIa. 38 C.F.R. § 4.85(d).

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns). The Roman numeral designation is located at the point where the row and column intersect. 38 C.F.R. § 4.85(b).

Table VII, "Percentage Evaluations of Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in each ear. The horizontal rows represent the ear having better hearing and the vertical columns represent the ear having the poorer hearing. The percentage evaluation is located at the point where the row and the column intersect. 38 C.F.R. § 4.85(e). 

Special provisions apply in instances of exceptional hearing loss. See 38 C.F.R. § 4.86. When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) are all 55 decibels or more, the adjudicator must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa in 38 C.F.R. § 4.85, whichever results in the higher numeral. 38 C.F.R. § 4.86(a). 

Also, when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. That numeral will then be elevated to the next higher Roman numeral. Each ear is evaluated separately. 38 C.F.R. § 4.86(b).

In this case, the Veteran was provided with three VA audiological examinations. The results of the March 2007 audiological examination, as measured by a puretone audiometry test, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
75
85
80
LEFT
20
25
80
95
90

The average puretone threshold was 66 decibels for the right ear and 73 decibels for the left ear. See 38 C.F.R. § 4.85(d). Speech recognition was 68 percent in both ears, as measured by the Maryland CNC test. Applying these values to Table VI, the result is a Level VI Roman numeral designation for both the left and right ears. 

However, as the Veteran's threshold is less than 30 decibels at 1000 hertz and more than 70 decibels at 2000 Hertz in both ears, both designations are increased by one level, resulting in a Level VII Roman numeral designation for both ears. 38 C.F.R. § 4.86(b). As to functional impairment, the Veteran reported poor hearing generally, particularly when background noise is present and with high pitched sounds.

The results of the June 2010 audiological examination were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
20
75
85
80
LEFT
20
20
80
90
105

The average puretone threshold was 65 decibels for the right ear and 74 decibels for the left ear. See 38 C.F.R. § 4.85(d). Speech recognition was 80 percent in the right ear and 76 in the left ear, as measured by the Maryland CNC test. Applying these values to Table VI, the result is a Level IV Roman numeral designation for the right ear and a Level V Roman numeral designation in the left ear. These designations are then adjusted to a Level V designation for the right ear and a Level VI designation for the left ear based on the Veteran's exceptional pattern of hearing loss. See 38 C.F.R. § 4.86(b). As to functional impairment, the Veteran difficulty communicating when there is background noise.

Finally, the April 2013 audiological examination results were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
80
90
90
LEFT
30
30
85
95
105+

The average puretone threshold was 71 decibels for the right ear and 79 decibels for the left ear. See 38 C.F.R. § 4.85(d). Speech recognition was 72 percent in the right ear and 64 percent in the left ear, as measured by the Maryland CNC test. Applying these values to Table VI, the result is a Level VI Roman numeral designation for the right ear and a Level VII Roman numeral designation in the left ear.

These designations are then adjusted to a Level VII designation for the right ear and a Level VIII designation for the left ear. See 38 C.F.R. § 4.86(b). As to functional impairment, the Veteran reported an inability to hear certain engine noises in his job as a mechanic, as well as difficulty hearing others and telling where things are coming from.

Based on the Veteran's audiological results, the Board finds that an initial rating in excess of 40 percent for a service-connected bilateral hearing loss disability is not warranted. Even using the Veteran's highest and most recent designations, when the Level VII designation for the right ear and the Level VIII designation for the left ear are mechanically applied to Table VII, the result is a 40 percent rating. 38 C.F.R. § 3.383, 4.85; Lendenmann, 3 Vet. App. 345. 

As noted previously, the functional effects of a hearing disability must be discussed for an audiological examination report to be adequate. Martinak, 21 Vet. App. at 455. The March 2007, June 2010, and April 2013 examiners all noted that the Veteran had difficulty hearing, particularly when background noise was present, resulting in an impaired ability to communicate. The April 2013 examiner also noted that the Veteran stated he could not hear certain engine noises while working as a mechanic. Thus, the functional impact of the Veteran's hearing loss was considered during each examination. No other medical evidence concerning the bilateral hearing loss disability, specifically additional audiograms, is of record. 

The Board has considered the Veteran's lay statements, in which he generally contends that his hearing loss disability is worse than his current rating and that he has difficulty communicating. However, as indicated above, rating a hearing loss disability involves the mechanical application of rating criteria to the results of specified audiometric studies. Here, the objective medical evidence consists of the three VA audiological examinations, and all three indicate that the Veteran's bilateral hearing loss disability does not rise to the level of an initial rating in excess of 40 percent. See 38 C.F.R. §§ 4.85, 4.86(b).

Finally, the results reported in the March 2007, June 2010, and April 2013 audiological evaluations do not meet the requirements for evaluation based on an exceptional pattern of impairment, except as already described herein. See 38 C.F.R. § 4.86(a). 

All potentially applicable codes have been considered, and there is no basis to assign an evaluation in excess of the currently assigned rating for the Veteran's bilateral hearing loss disability. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). Additionally, staged ratings are not warranted, as the Veteran has had a relatively stable level of symptomatology throughout the appeal. Any increases in severity were not sufficient for a higher rating for the reasons discussed above. See Fenderson, 12 Vet. App. at 126-27. For these reasons, the claim is denied.

B. PTSD

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission. 38 C.F.R. § 4.126. The rating agency shall assign an evaluation based upon all the evidence of record that bears on occupational and social impairment, rather than solely upon the examiner's assessment of the level of disability at the moment of the examination. Id. When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. Id.

The Veteran's PTSD is rated at 30 percent under Diagnostic Code 9411. 38 C.F.R. § 4.130. PTSD is rated using the General Rating Formula for Mental Disorders (General Formula). Under the General Formula, a 30 percent rating is assigned for occupational and social impairment, with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). Id. 

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial, circumlocutory or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory, impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships. Id.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. Id.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance or minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives and own occupation or name. Id.

The "such symptoms as" language means "for example," and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category. Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). The list of examples provides guidance as to the severity of symptoms contemplated for each rating. Id. However, this fact does not make the provided list of symptoms irrelevant. See Vasquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013). The Veteran must still demonstrate either the particular symptoms associated with the rating sought, or other symptoms of similar severity, frequency, and duration. Id. at 117. 

Global Assessment of Functioning (GAF) scores are a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness. See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing AMERICAN PSYCHIATRIC ASSOCIATION, DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th Ed. 1994) [hereinafter DSM-IV]).

The Board finds that an initial rating of 70 percent, but no higher, for the entire period on appeal for service-connected PTSD is warranted, as the evidence demonstrates that the Veteran's PTSD is manifested by occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood. 

The evidence shows that the Veteran has impaired family and work relations as a result of his PTSD symptoms. VA and private treatment records reflect that the Veteran prefers not to socialize with other people outside of his immediate family. The Veteran's wife testified in April 2012 that the Veteran's irritability has resulted in many family members refusing to interact with him. She further stated that the Veteran also refuses to interact with friends, even when they make the effort to contact him to do something. Finally, she also reported a strained and more distant relationship with the Veteran, as he refuses to talk to her about what he is thinking or feeling, and is often irritable. With respect to his work relationships, the Veteran indicated that he generally was forced to work by himself, as his irritability would cause him to yell at coworkers. He also indicated that he would be unable to concentrate on his work when around others.

The medical and lay evidence of record indicates that the Veteran has impairment of his thinking abilities, including short-term memory, concentration, and focus. VA and private mental health records reflect that the Veteran's short-term memory is impaired. The April 2006 VA examiner noted the Veteran's inability to perform serial 7s and the June 2010 and April 2013 examiners noted short-term memory loss, usually concerning recently learned material, directions and names. A February 2006 private PTSD assessment notes very poor concentration abilities. VA treatment records also consistently reflect subjective complaints from the Veteran concerning an inability to focus on tasks or concentrate. These complaints are particularly prevalent with respect to driving, as the Veteran and his wife stated he will disassociate and stop paying attention to where he is going and what he is doing when driving. The Veteran stated that while at work, he would have to remain by himself as he would be unable to concentrate if other people were around. The Veteran's treatment records also reflect consistent subjective complaints of memory difficulties.

The Veteran's PTSD symptoms result in an impaired mood. As noted above, the Veteran's PTSD causes significant irritability, resulting in the Veteran suddenly becoming angry seemingly over nothing. The medical evidence of record also reflects consistent notations of depression and significant anxiety, particularly the June 2010 and April 2013 VA examinations, as well as the February 2006, January 2008 and November 2009 private psychiatric assessments. The November 2009 private examiner found that the Veteran had severe anxiety based on his Beck Anxiety Inventory results and moderate depression based on the Beck Depression Inventory. The Veteran has consistently reported significant feelings of depression and anxiety. During his November 2009 private psychiatric assessment the Veteran also endorsed thoughts of suicide, though denied any sort of intent or plan. Thus, the medical evidence of record in this case shows that the Veteran's irritability, depression, and anxiety result in impairment of the Veteran's mood. 

Finally, during the period in question, the Veteran was assigned GAF scores by VA examiners of 60 in April 2006, 50 in June 2010 and 60 in April 2013. VA treatment records from January 2009 reflect a GAF score of 60, and records from January 2012 to August 2013 reflect GAF scores of either 55 or 60. Finally, the February 2006, January 2008, and November 2009 private examiners assigned GAF scores of 48, 45, and 40 respectively. GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers). See 38 C.F.R. § 4.130 (incorporating by reference the VA's adoption of the DSM-IV for rating purposes). GAF scores ranging from 41 to 50 reflect more serious symptoms (e.g., suicidal ideation, severe obsessional rituals) or serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). See id. GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g. speech is at times illogical obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work). Id.

While the Veteran has been assigned a wide range of GAF scores over the course of the appellate period, the Board finds that the scores in or around the 41 to 50 range, specifically those assigned in the June 2010 VA examination and in the February 2006, January 2008, and November 2009 private assessments are most representative of the Veteran's current level of social and occupational impairment. This range correlates with serious impairment in social and occupational functioning, and corresponds with the level of impairment reflected in VA treatment records, which indicate that the Veteran's PTSD symptoms have caused deficiencies in the Veteran's family and work relations, thinking, and mood. The 41 to 50 GAF score range correlates with the level of impairment contemplated by a 70 percent rating.

Based on this evidence, the Board finds that the Veteran's disability picture throughout the period on appeal more nearly approximates that contemplated by the 70 percent rating. See 38 C.F.R. § 4.7. Although he does not specifically have several of the listed symptoms provided with a 70 percent rating, the provided symptoms are not to be treated as a checklist when determining what rating is appropriate. Mauerhan, 16 Vet. App. at 442. Instead, the Veteran's symptoms have resulted in a level of impairment that includes most areas, such as family and work relationships, thinking, and mood. Therefore, a rating of 70 percent, but no higher, is warranted for the period on appeal.

A rating of 100 percent is not warranted because the preponderance of the evidence is against a finding that the Veteran has a total social and occupational impairment. The Board notes that during the period on appeal the Veteran has endorsed some symptoms associated with a 100 percent rating. Specifically, during his June 2010 VA examination the Veteran mentioned experiencing homicidal ideation, but denied any intent to follow through or a plan. Other than this instance, the Veteran has consistently denied homicidal ideation in all of the VA treatment records associated with the claims file, and specifically stated in February 2010 that he could not do any harm to himself or others as he couldn't do that to his family. 

The April 2006 and April 2013 VA examiners, as well as the February 2006, January 2008, and November 2009 private examiners, noted no endorsement of homicidal ideation. The Veteran has not indicated in any of his lay statements that he suffers from homicidal ideation. As such, the notation of an isolated incident of homicidal ideation in the June 2010 VA examination report does not rise to the level of severity contemplated by the 100 percent rating, which contemplates a persistent danger to others. See Vasquez-Claudio, 713 F.3d at 116-17. 

As stated earlier, the Veteran also endorsed some suicidal ideation during a November 2009 private psychiatric assessment. However, as with the notation of homicidal ideation, the medical evidence of record overwhelmingly reflects that the Veteran has denied any suicidal ideation, particularly VA treatment records from January 2012 to August 2013 that reflect consistent denials of any suicidal ideation. Further, during the November 2009 assessment the Veteran stated that while he had experienced some suicidal ideation, he had no intent to follow through on the thoughts and had not engaged in any planning. Thus, while the Board recognizes the presence of suicidal ideation and has considered it in the award of a 70 percent rating above, the lone November 2009 endorsement does not rise to the level of severity contemplated by a 100 percent rating as there is no evidence that the Veteran is a persistent danger to himself.

The Veteran's February 2006 private examiner noted that the Veteran reported looking for Vietnamese soldiers when out in the woods, and also that he would see live or dead Vietnamese soldiers. The Veteran also indicated during his June 2010 VA examination that he would on occasion believe he smelled smells from Vietnam, specifically the smell of death, but noted that no medication had been prescribed for the claimed hallucinations. January 2009 and January 2012 VA treatment records also reflect no prescribed medication for hallucinations. Further, the April 2006 and April 2013 VA examiners noted no history of hallucinations of any sort, and the January 2008 private examiner noted no complaints of hallucinations either. The Veteran's VA treatment records reflect only that the Veteran has consistently denied experiencing any sort of hallucinations, whether auditory, visual, or olfactory. The Veteran has not indicated in any of his lay statements or testimony that he suffers from any hallucinations generally, let alone on a persistent basis. As such, the Board finds that the preponderance of the evidence is against a finding that the Veteran's PTSD during the appellate period has been manifested by persistent auditory or visual hallucinations.

There is no medical or lay evidence indicating that the Veteran has a grossly impaired thought process, grossly inappropriate behavior, intermittent inability to perform activities of daily living such as maintaining personal hygiene, disorientation to time or place, and memory loss to the extent that the Veteran forgets his own name or the names of loved ones. Further, all of the VA and private examinations of record have affirmatively found that these symptoms are not present. VA treatment records are also silent for any of these symptoms. The Veteran has not indicated in any of his lay statements or testimony that these symptoms are present, nor were they mentioned by either the Veteran or his wife during their hearing testimony.

As the Veteran's symptoms for the period on appeal do not approach the level of severity contemplated by a 100 percent rating, the Board finds that a rating in excess of the 70 percent rating assigned herein is not warranted.

All potentially applicable diagnostic codes have been considered, and there is no basis to assign an evaluation in excess of the rating assigned herein for the Veteran's disability. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). Therefore, for the reasons stated above, the Board finds that an initial rating of 70 percent, but no higher, for service-connected PTSD is warranted. See Hart, 21 Vet. App. 505.

III. Extraschedular Considerations

Extraschedular consideration involves a three step analysis. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009). The first element requires a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate." See id. at 115. In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability." Id. "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required." Id.

A. Bilateral Hearing Loss Disability

Neither the first nor second Thun element is satisfied here. The Veteran's service-connected bilateral hearing loss disability is manifested by signs and symptoms such as difficulty hearing and communicating, particularly when background noise is present, and hearing thresholds of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz. These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule as part of the evaluation of hearing impairment. See 38 C.F.R. §§ 4.85, 4.86. The rating schedule contemplates varying levels of hearing loss, as well as exceptional patterns of hearing loss, such as hearing thresholds of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz. See id.

Given the variety of ways in which the rating schedule contemplates hearing impairment, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which is manifested by difficulty hearing, particularly when background noise is present, difficulty communicating, and hearing thresholds of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz. In short, there is nothing exceptional or unusual about the Veteran's bilateral hearing loss disability because the rating criteria reasonably describe his disability level and symptomatology. Thun, 22 Vet. App. at 115.

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present. In particular, the Veteran does not contend, and the evidence of record does not suggest, that his bilateral hearing loss disability has caused marked absence from work or has resulted in any hospitalizations. Therefore, the Veteran's service-connected bilateral hearing loss disability does not result in marked interference with employment or frequent periods of hospitalization. 38 C.F.R. § 3.321(b)(1). Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.

B. PTSD

As with the bilateral hearing loss disability, neither the first nor second Thun element is satisfied here. The Veteran's service-connected PTSD is manifested by signs and symptoms such as impairment of short-term memory, suspiciousness, suicidal ideation, irritability, impaired sleep, nightmares, blunted affect, disturbances of motivation and mood, and an inability to establish and maintain effective work and social relationships, resulting in occupational and social impairment with deficiencies in most areas. These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule as part of the General Rating Formula for Mental Disorders (General Formula). See 38 C.F.R. § 4.130, Diagnostic Code 9411. The General Formula contemplates varying degrees of social and occupational impairment based on a wide range of symptomatology, such as impairment of short-term memory, suspiciousness, hypervigilance, impaired sleep, nightmares, suicidal ideation, significant irritability, blunted affect, disturbances of motivation and mood, and an inability to establish and maintain effective work and social relationships, resulting in occupational and social impairment with deficiencies in most areas. See id.

Given the variety of ways in which the rating schedule contemplates occupational and social impairment due to a mental disorder, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which is manifested by impairment of short-term memory, suicidal ideation, significant irritability, suspiciousness, hypervigilance, impaired sleep, nightmares, blunted affect, disturbances of motivation and mood, and an inability to establish and maintain effective work and social relationships, resulting in occupational and social impairment with deficiencies in most areas. In short, there is nothing exceptional or unusual about the Veteran's PTSD because the rating criteria reasonably describe his disability level and symptomatology. Thun, 22 Vet. App. at 115. Therefore, referral for extraschedular consideration is not warranted.

IV. Service Connection

To establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

All pertinent medical and lay evidence must be considered in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). 

Based on the evidence of record, the Board finds that service connection for a skin disability, to include dermatitis, is warranted. First, the Veteran has a current diagnosis of dermatitis. Second, lay evidence of in-service incurrence of a disability is sufficient when the Veteran engaged in combat and the disability is consistent with the circumstances, conditions or hardships of such service. 38 U.S.C.A. § 1154(b). Here, the Veteran engaged in combat with the enemy, as evidenced by his receipt of a Purple Heart, and has stated that he incurred the skin disability while serving in Vietnam, which is consistent with the nature of his service. Id. Therefore, the Veteran's lay statements by themselves are sufficient to establish in-service incurrence, and the second element of service connection is met. 

Finally, the Veteran has repeatedly stated that his skin disability has been present since his separation from service, which he is competent to report. Jandreau, 492 F.3d at 1377. The Veteran's wife, a nurse, also testified to the fact that the skin disability has been present since the Veteran's return from service, which she is competent to report. Id. Further, the Veteran has submitted three other lay statements, all of which attest to the fact that the Veteran has had a brown mark on his left ankle since his return from service, all of which are also competent. There is no evidence in the file indicating that any of the lay evidence of record is not credible. The June 2010 VA skin examiner stated that, based on the lack of in-service treatment records and the fact that dermatitis is not caused by having wet feet, the Veteran's skin disability is less likely than not related to service.

After weighing the competent and credible lay and medical evidence of record, the evidence is at least in equipoise as to the issue of nexus. 38 C.F.R. § 3.102. As a result, the third element of service connection is met. As all three elements are met, service connection for a skin disability is warranted. 38 C.F.R. § 3.303.




V. Withdrawal of Scar Increased Rating Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. See 38 U.S.C.A. § 7105. A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202. A remand is in the nature of a preliminary order and does not constitute a final decision of the Board. 38 C.F.R. § 20.1100(b). Withdrawal may be made by the Veteran or by his or her authorized representative. 38 C.F.R. § 20.204.

The Board notes that a March 2007 statement of the case was issued concerning the issue of entitlement to a compensable rating for residuals of shell fragment wounds of the right middle finger. The Veteran properly appealed the issue in an April 2008 substantive appeal. An increased rating of 10 percent was granted in a March 2011 rating decision, which the Veteran also appealed. However, the Veteran subsequently indicated in July 2012 correspondence that he wished to withdraw his appeal of that issue. Hence, there remains no allegation of error of fact or law for appellate consideration regarding that claim. Accordingly, the Board finds that the issue of entitlement to a disability rating in excess of 10 percent for residuals of shell fragment wounds of the right middle finger has been properly withdrawn and the claim is dismissed.


ORDER

Entitlement to an initial rating in excess of 40 percent for a service-connected bilateral hearing loss disability is denied.

Entitlement to an initial rating of 70 percent, but no higher, for service-connected PTSD is granted, subject to the laws and regulations controlling the award of monetary benefits.

Entitlement to service connection for a skin disability, to include dermatitis, is granted, subject to the laws and regulations controlling the award of monetary benefits.

The appeal regarding the claim of entitlement to a disability rating in excess of 10 percent for residuals of shell fragment wounds of the right middle finger is dismissed.


REMAND

In light of the grants of an increased initial rating for service-connected PTSD and service connection for a skin disability, to include dermatitis, the Board finds it must remand the issue of entitlement to TDIU so that the RO can consider the impact of the newly service-connected disability on the Veteran's ability to obtain and maintain substantially gainful employment. Any additional development deemed necessary should be undertaken.

Accordingly, the case is REMANDED for the following action:
 
1. Conduct any further development deemed necessary with respect to the Veteran's claim for TDIU, to include obtaining a medical opinion concerning the Veteran's current level of functional and occupational impairment resulting from his service-connected disabilities.

2. After the completion of any necessary development, readjudicate the Veteran's claim of entitlement to TDIU. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last supplemental statement of the case. The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2013).



_______________________________          _______________________________
            MICHAEL A. PAPPAS 			            K. MILLIKAN
              Veterans Law Judge  			        Veterans Law Judge
        Board of Veterans' Appeals 			   Board of Veterans' Appeals



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


